DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 5, 7, 9, 12, 14, 16, 18, 20, 22-25, 29, 30, 32, and 38 are pending in the instant application.  Claims 29, 30, 32, 38 have been withdrawn from further consideration ss being drawn to a nonelected invention

2.	Claims 1, 5, 7, 9, 12, 14, 16, 18, 20, and 22-25 are under consideration in this Office Action.


3.	In view of the claim amendments and arguments filed 06/30/2022 all previous claim objections and/or rejections have been withdrawn in favor of the rejection of the claims stated below.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 5, 7, 9, 12, 14, 16, 18, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over US20140065697 (03/06/2014; IDS 12/07/2020) in view of Accession Q04789 (01-FEB-1994; reference of record), Accession R9CG82 (24-JUL-2013; reference of record), Accession C4ZZ44 (22-SEP-2009; reference of record), Accession Q02139 (01-JUL-1993; reference of record), Accession Q684J7 (11-OCT-2004; reference of record), Accession P80668 (01-OCT-1996; reference of record), Accession A0A099P4E1 (07-JAN-2015; reference of record), Accession Q9CIG9 (01-JUN-2001; reference of record), Accession AZW62852 (19-JUL-2012; reference of record).
According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims.  The amended claims filed 06/30/2022 are not limited to the claimed recombinant host cell producing increased amounts of isobutyric acid compared to a wild type host cell.

Accession Q04789 teaches the Bacillus subtilis acetolactate synthase having an amino acid sequence that is 100% identical to SEQ ID NO: 1 and encoding nucleic acid (see previously attached reference).

Accession R9CG82 teaches the Clostridium sartagoforme ketol-acid reductoisomerase having an amino acid sequence that is 75.4% identical to SEQ ID NO: 20 and encoding nucleic acid (see previously attached reference).

Accession C4ZZ44 teaches the Escherichia coli ketol-acid reductoisomerase having an amino acid sequence that is 100% identical to SEQ ID NO: 2 and encoding nucleic acid (see previously attached reference).

Accession Q02139 teaches Lactococcus lactis dihydroxy-acid dehydratase having an amino acid sequence that is 100% identical to SEQ ID NO: 3 and encoding nucleic acid (see previously attached reference).

Accession Q684J7 teaches the Lactococcus lactis alpha-ketoisovalerate decarboxylase having an amino acid sequence that is 100% identical to SEQ ID NO: 4 and encoding nucleic acid (see previously attached reference).

Accession P80668 teaches the  Escherichia coli phenylacetaldehyde dehydrogenase having an amino acid sequence that is 100% identical to SEQ ID NO: 5 and encoding nucleic acid (see previously attached reference).

Accession A0A099P4E1 teaches the Pichia kudriavzevii NADH-ubiquinone oxidoreductase 1 having an amino acid sequence that is 100% identical to SEQ ID NO: 6 and encoding nucleic acid (see previously attached reference).

Accession Q9CIG9 teaches the Lactococcus lactis NADH oxidase having an amino acid sequence that is 100% identical to SEQ ID NO: 7 and encoding nucleic acid (see previously attached reference).

Accession AZW62852 teaches the ALD having an amino acid sequence that is 100% identical to SEQ ID NO: 18 and encoding nucleic acid (see previously attached reference).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by transforming the recombinant microbial cell of US20140065697 including E.coli or yeast with each of the nucleic acids encoding the enzymes taught in the above references and disrupting in the recombinant microbial cell any of the genes encoding any of the pyruvate decarboxylase, pyruvate dehydrogenase, alcohol dehydrogenase, acetaldehyde dehydrogenase, glycerol-3-phosphate dehydrogenase, or combinations thereof including the ALD of Accession AZW62852.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to have recombinant host cell that can be used in a recombinant process to isolate and/or purify the expressed enzymes from the recombinant host cell. Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to have recombinant host cell  comprising an isobutyric acid biosynthetic pathway that produces isobutyric acid, and can be used in a fermentation process to produce isobutyric acid.  It would have been obvious to further transform the recombinant host cell with nucleic acids encoding any of the ancillary proteins recited in claim 16 and 22 as routine optimization and/or as desired in order to improve production of isobutyric acid by the recombinant host cell.  It would have been obvious to further disrupt in the recombinant host cell genes encoding any of the proteins recited in claim 23 and 25 as routine optimization and/or as desired in order to improve production of isobutyric acid by the recombinant host cell by directing carbon flow toward the isobutyric acid biosynthetic pathway.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because transforming host cells to express nucleic acids encoding proteins for the production of products including isobutyric acid are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.
Amending the claims to recite the following would aid in overcoming the rejection:  A recombinant host cell comprising an isobutyric acid biosynthetic pathway, said recombinant hot cell comprising heterologous nucleic acids encoding an acetolactate synthase comprising SEQ ID NO: 1 or 19, a ketol-acid reductoisomerase comprising the amino acid sequence of SEQ ID NO: 2, 20, 21, a dihydroxy-acid dehydratase comprising the amino acid sequence of SEQ ID NO: 3 or 22, a branched-chain-2- oxoacid decarboxylase comprising the amino acid sequence of SEQ ID NO: 4 or 23, and an isobutyraldehyde dehydrogenase comprising the amino acid sequence of SEQ ID NO: 5 or 24, wherein the heterologous nucleic acids are expressed in sufficient amounts in the recombinant host cell to enable the recombinant host cell to produce increased amounts of isobutyric acid compared to a wild type host cell.



Conclusion

6.	No claim is allowed.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652